COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00412-CV


DWAYNE G. MODISETTE                                                APPELLANT

                                       V.

WELLS FARGO BANK, N.A., AS                                         APPELLEES
BENEFICIARY AND WELLS
FARGO HOME MORTGAGE, AS
SERVICER, ITS SUCCESSORS
AND ASSIGNS


                                   ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On May 2, 2011 and May 10, 2011, we notified appellant that his brief had

not been filed as required by Texas Rule of Appellate Procedure 38.6(a). See

Tex. R. App. P. 38.6(a). We stated we could dismiss the appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed

      1
      See Tex. R. App. P. 47.4.
with the court within ten days a response showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                  PER CURIAM

PANEL: LIVINGSTON, C.J; DAUPHINOT and GARDNER, JJ.

DELIVERED: May 26, 2011




                                    2